DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/19/2020. Claims 1-15 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of CN201711352625.4, filed 12/15/2017. The assignee of record is Microsoft Technology Licensing, LLC. The listed inventor(s) is/are: Chen, Guo; Moscibroda, Thomas; Cheng, Peng; Lu, Yuanwei; Xiong, Yongqiang.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/15/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 6-9, 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev et al. (US 20170187629 A1, filed 12/28/2015; hereinafter Sha).
For Claim 1, Sha teaches a device for data transmission, comprising: a processing unit (Sha ¶  0109: "processing logic 1302"); and a memory (Sha ¶ 0109: "a memory 1310") coupled to the processing unit and storing instructions for execution by the processing unit (Sha ¶ 0110: "The instructions executed by the processing logic 1302 may be stored on a computer-readable storage medium, for example, in the form of a computer program"), the instructions, when executed by the processing unit, causing the device to perform actions, the actions comprising: 
generating at least one packet including at least a first packet based on a remote direct memory access (RDMA) message to be transmitted from the device to another device (Sha ¶ 0039, sentence 1: "a message may be transmitted from source endpoint 302a to destination endpoint 302b using Remote Data Memory Access (RDMA)"; and paragraph 36, sentence 2: "the channel adapter [...] creates a message, segments it [...] into multiple packets"; and paragraph 104, sentence 1: "the user application data in each flow, such as each transport context in FIG. 10, may be split into a plurality of packets according to a communication protocol, such as tcp/ip or UDP/IP"), the device having an RDMA connection with the other device via a plurality of paths (Sha ¶ 0058, sentence 1: "multiple paths 810 fora data communication between a source endpoint 802a and a destination endpoint 802b"), the first packet including at least a plurality of fields (Sha Fig. 9), the plurality of fields including information for transmitting the first packet over a first path of the plurality of paths (Sha ¶ 0106, sentence 1: "based on the determined flowlet, the value of afield in the packet used by a network switch of the network to route the packet, such as a source UDP port number, may be determined and set"; and paragraph 106, last sentence: "different flowlets may be sent through different paths in the network by routers or switches that use source UDP port number for routing"; therefore, said UDP port may be considered as information for transmitting the first packet over a first flowlet, wherein said first flowlet corresponds to a first path of the plurality of paths); and 
transmitting the at least one packet to the other device over the plurality of paths via an RDMA protocol, the first packet being transmitted over the first path (Sha ¶ 0107, sentence 1: "each packet of the plurality of packets may be sent to the assigned flowlet for transmitting to the network"; and paragraph 108, sentence 1: "packets in each flowlet of the plurality of flowlets may be transmitted to the network fabric through one or more physical ports").
For Claim 10, Sha teaches a device for data transmission, comprising: a processing unit; and a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to perform actions, the actions comprising: receiving at least one packet including at least a first packet from another device over a plurality of paths via a remote direct memory access (RDMA) protocol (Sha ¶ 0107), the device having an RDMA connection with the other device via the plurality of paths (Sha ¶ 0058), the first packet including at least a plurality of fields (Sha Fig. 9), the plurality of fields including information for transmitting the first packet over a first path of the plurality of paths (Sha ¶ 0106).
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha in view of in view of Izenberg et al. (US 10509764 B1, filed 5/25/2016; hereinafter Ize).
For Claim 2, Sha teaches the device according to claim 1, wherein the plurality of fields include: 
a first field indicating an identifier of the first path (Sha Claim 7 flowlet index); 
a second field indicating a packet sequence number of the first packet (Sha ¶ 0083-0084 packet sequence numbers).
Sha does not explicitly teach a third field indicating a message sequence number of the RDMA message; and a fourth field indicating a sequence number of the first packet in the RDMA message.
However, Ize teaches a third field indicating a message sequence number of the RDMA message (Ize Col 11 Ln 41-53 the RDMA header 325 can include data regarding queue numbers, connection identifiers, transaction identifiers, packet sequence numbers, message sequence numbers, RDMA commands, RDMA op codes, keys, protection data, memory keys, memory addresses, message length and size data (e.g., describing the complete length of the associated RDMA operation, for example as a number of bytes or a number of packets), host number, host identifier, Internet Protocol (e.g. IPv4 or IPv6) addresses, and other suitable data); and 
a fourth field indicating a sequence number of the first packet in the RDMA message (Ize Col 11 Ln 41-53).
Ize and Sha are analogous art because they are both related to RDMA.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the RDMA sequence numbering fields of Ize with the system of Sha because the information can be used to determine a protocol index (Ize Col 11 Ln 54-55).

Claims 3-5 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha-Ize as applied to claim 2 above, and further in view of Amazon Technologies (WO 2017117259 A1, published 7/6/2017; hereinafter Ama)
For Claim 3, Sha-Ize teaches the device according to claim 2, Sha-Ize does not explicitly teach wherein transmitting the at least one packet comprises: obtaining congestion control information indicating a congestion condition of the plurality of paths; determining, based on the congestion control information, whether the first packet is allowed to be transmitted; and in response to determining that the first packet is allowed to be transmitted, transmitting the first packet to the other device over the first path via the RDMA protocol.
However, Ama teaches wherein transmitting the at least one packet comprises: obtaining congestion control information indicating a congestion condition of the plurality of paths (Ama ¶ 0156, 0163, 0173, 0189-0200 maintain status information 820 for only a limited number of outstanding packets per flowlet 800); determining, based on the congestion control information, whether the first packet is allowed to be transmitted (Ama ¶ 0156, 0163, 0173, 0189-0200 the source context 802 may be configured to only allow 32 outstanding packets per flowlet 800. The number of outstanding packets per flowlet 800 may be fixed or may be configurable. When a flowlet 800 is very slow - that is, acknowledgements are slow to arrive, or never arrive at all - the source context 802 may move the flowlet 800 to another path 840); and in response to determining that the first packet is allowed to (Ama ¶ 0156, 0163, 0173, 0189-0200 Fig. 9A).
Ama and Sha-Ize are analogous art because they are both related to flowlets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the congestion techniques of Ama with the system of Sha-Ize because a network adapter may be able to quickly determine when packets have been dropped, and can just as quickly generate requests for those packets to be retransmitted (Ama ¶ 0023).
For Claim 4, Sha-Ize-Ama teaches the device according to claim 3, wherein the at least one packet further includes a second packet subsequent to the first packet, and transmitting the at least one packet comprises: in response to receiving a first acknowledgement for the first packet from the other device over the first path, updating the congestion control information (Ama ¶ 0156, 0163, 0173, 0189-0200); and controlling transmission of the second packet based on the updated congestion control information (Ama ¶ 0156, 0163, 0173, 0189-0200).
For Claim 5, Sha-Ize-Ama teaches the device according to claim 4, wherein the first acknowledgement at least includes: 
a fifth field indicating the identifier of the first path (Sha Claim 7 flowlet index);; 
a sixth field indicating the packet sequence number of the first packet (Sha ¶ 0083-0084 packet sequence numbers); 
a seventh field indicating a congestion notification generated by a packet forwarding device on the first path, the congestion notification indicating a congestion condition of the first path detected by the packet forwarding device (Ama ¶ 0186 and throughout SACK); and 
an eighth field indicating a maximum sequential sequence number among packets received at the other device (Ama ¶ 0187 highest sequence number).
For Claim 11, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha as applied to claim 10 above, and further in view of Ama.
For Claim 12, Sha teaches the device according to claim 10, Sha does not explicitly teach the actions further comprising: in response to receiving the first packet over the first path, generating a first acknowledgement for the first packet, the first acknowledgement at least including: a fifth field indicating the identifier of the first path; a sixth field indicating the first packet sequence number of the first packet; a seventh field indicating a congestion notification generated by a packet forwarding device on the first path, the congestion notification indicating a congestion condition of the first path detected by the packet forwarding device; and an eighth field indicating a maximum sequence number among packets received at the device; and transmitting the first acknowledgement to the other device over the first path.
However, Ama teaches the actions further comprising: in response to receiving the first packet over the first path, generating a first acknowledgement for the first packet (Ama ¶ 0156, 0163, 0173, 0189-0200), the first acknowledgement at least including: a fifth field indicating the identifier of the first path (Sha ¶ 0106); a sixth field indicating the first packet sequence number of the first packet (Sha ¶ 0083-0084 packet sequence numbers); a seventh field indicating a congestion notification generated by a packet forwarding device on the first path, the congestion notification indicating a congestion condition of the first path detected by the packet forwarding device (Ama ¶ 0186 and throughout SACK); and an eighth field indicating a maximum sequence number among packets received at the device (Ama ¶ 0187 highest sequence number); and transmitting the first acknowledgement to the other device over the first path (Ama ¶ 0156, 0163, 0173, 0189-0200 Fig. 9A). 
Ama and Sha are analogous art because they are both related to flowlets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the congestion techniques of Ama with the system of Sha because a network adapter may be able to quickly determine when packets have been dropped, and can just as quickly generate requests for those packets to be retransmitted (Ama ¶ 0023).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 6594712 B1- Abstract, An Infiniband channel adapter for performing direct data transfers between a PCI bus and an Infiniband link without double-buffering the data in system memory. A local processor programs the channel adapter to decode addresses in a range of the PCI bus address space dedicated to direct transfers. When an I/O controller attached to the PCI bus transfers data from an I/O device to an address in the dedicated range, the channel adapter receives the data into an internal buffer and creates an Infiniband RDMA Write packet for transmission to virtual address within a remote Infiniband node. When the channel adapter receives an Infiniband RDMA Read Response packet, the channel adapter provides the packet payload data to the I/O controller at a PCI address in the dedicated range. A plurality of programmable address range registers facilitates multiple of the direct transfers concurrently by dividing the dedicated address range into multiple sub-ranges. The address range registers enable random mapping between the address sub-ranges and multiple internal buffers for receiving and transmitting Infiniband RDMA packets.
ii. US 20020159385 A1, [0031] The base transport header 324 contains fields used for data message transports within the data network 10' shown in FIG. 2. For example, the base transport header 324 may include, but not limited to, an OpCode field used to indicate the packet type, identify if the packet is the first, last, immediate or only packet of a data message and specifies the data transfer operation (such as a send operation or a remote direct memory access "RDMA" write/read); a destination QP field used to indicate the Queue Pair (QP) number at the destination; a packet sequence number (PSN) field used to detect a missing or duplicate packet.

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446